 IAM, DISTRICT LODGE NO. 27333International Association of Machinists and AerospaceWorkers, AFL-CIO,District Lodge No. 27andAnaconda Aluminum Company,a Division of Ana-condaCompanyand Local 130, Aluminum Work-ers International Union,AFL-CIO,Party to theDispute. Case 9-CD-282November 14, 1973DECISI,N AND DETERMINATION OFDISPUTElocated at 4451 Robards Lane. During the past yearthe Employer had gross sales in excess of $500,000,ofwhich at least $50,000 represented sales andshipment to customers located outside the State ofKentucky.The parties have stipulated, and we find, that theEmployer is engaged in commerce within themeaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONSBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Anaconda Aluminum Compa-ny, a Division of Anaconda Company, herein calledthe Employer, alleging that International AssociationofMachinists and Aerospace Workers, AFL-CIO,District Lodge No. 27, herein called Respondent,had violated Section 8(b)(4XD) of the _ Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to employees represented by Respondent ratherthan to employees represented by Local 130, Alumi-num Workers International Union, AFL-CIO, here-in called the Aluminum Workers.A hearing was held before Hearing Officer DouglasJ.Muir on July 9, 1973, at Louisville, Kentucky. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingupon the issues. Thereafter, briefs were filed by theEmployer and the Aluminum Workers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE EMPLOYERThe Employer, a Montana corporation, is a whollyowned subsidiary of the Anaconda Company, andhas its principal offices in New York City. It isengaged in the manufacture and .sale of aluminumand aluminum products at three plants in Louisville,Kentucky, including the only one here involvediA 1966 amendment to this, agreementallows more than one machineadjustor to work the same shift on weekends,providingthat the workperformed is work which could be doneon his regular shift.The parties stipulated, and we find, that theRespondent and the Aluminum Workers are labororganizations within the meaning of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe present dispute involves machine adjustorsandmachinistsworking in the Packaged FoilDepartment of the Container and Packaged FoilDivision where aluminum foil of different degrees ofthickness is cut in various lengths and widths, rolled,boxed, and cartoned for shipment to customers. In1961, the division was moved to the Robards Laneplant in Louisville, Kentucky. At that time the FoilDepartment used only machines known as single-rollSchultz Spoolers. The Employer was then in collec-tive-bargaining relationships with both the Respon-dent and the Aluminum Workers. The collective-bargaining agreement with Respondent covered theclassification "machinist," and that with the Alumi-num Workers covered the classification "machineadjustor." Both classifications claimed the work ofadjusting and changing over the Schultz machines. Inorder to resolve the dispute the three parties in 1961entered into the following agreement:1.Machine adjustors may perform adjustmentsnecessary to production operations and maymake adjustments on all machinery, necessary tothe changing of length or width of rolls.2. , One machine adjustor will be on duty at alltimes- during production operations.Machinistsmay perform adjustments on machinery, but, notin such a way as to replace the machine adjustor.3.The machinist will perform all maintenanceon equipment; such as, the removal, repair andreplacement of all worn and broken parts, etc.'Beginning in 1962, the Employer began addingmore modern, sophisticated equipment to the Pack-aged Foil Department.,2 This rapid-stroke equipmentwas installed by machinists who thereafter also2The departmentnow has, in addition to 11 single-rollSchultz Spoolers,6 GreenBay multiroll slitter and rewinders,3 Jones cartoning machines, 5in-line packer machines,and 3 tube winders.207 NLRB No. 39 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived orientation and initial training from factoryrepresentatives and adjusted it during production.Machine adjustors continued to do the adjusting onthe less complex Schultz Spoolers as well as suchwork assignments on the new equipment as weredetermined by the Employer. Until recently, theAluminumWorkers had made no claim to theadjustment work on the new machines. However,beginning in 1969, the machine adjustors began filinggrievances protesting the training of machinists onnew equipment. In an arbitration award datedNovember 21, 1972, the arbitrator ruled that ma-chine adjustors should be trained on all equipment inthe" Packaged Foil Department. Since the award, theAluminum Workers have filed grievances claimingall the adjusting work.In April 1973, the Employer met with both labororganizations in an attempt to resolve the issuecreated by the 1972 arbitrator's award. No settlementwas reached. The Aluminum Workers claimed thework under the arbitrator's decision; the Respondentsaid the work belonged to its members and that itwould take whatever action was necessary, includingeconomic, to keep the work. On June 11, 1973, theRespondent reiterated this position in a writtennotification to the Employer.B.TheWorkinDisputeThe work in dispute is the making of all necessarymachine adjustments for size to size changeoversduring nonproduction and production periods onGreen Bay winding machines, Jones cartoningmachines,tube winding machines, and in-line packermachines used in the Employer'sPackaged FoilDepartment in its Container and Packaged FoilDivision at 4451 Robards Lane,Louisville,Kentuc-ky-C.The Contentionsof thePartiesThe Aluminum Workers contends that pursuant tothe 1961 'agreement with the Employer and theRespondent it has the right to maintain one machineadjustor on each shift at the Robards Lane plant toperform changeover and adjustment work on allmachines in the Employer's Packaged Foil Depart-ment.The Respondent contends that under the expressterms of its current collective-bargaining contractwith the Employer changeover and adjustment workon all machines in the aforementioned departmentexcept the Schultz Spoolers, including particularly all3 SeeLocal 1228,InternationalBrotherhoodof ElectricalWorkers,A FL-CIO (ProvidenceJournal Company),205 NLRB No 167.4N L.R.B v.Radio & Television Broadcast EngineersUnion, Local 1212,InternationalBrotherhoodofElectricalWorkers,AFL-CIO [Columbiamaintenance of equipment, such as the removal,repair, and replacement of all worn or broken parts,should be performed solely by machinists.The Employer contends that changeover andadjustment work on all machines in its PackagedFoilDepartment should be performed according toestablished and well understood job duties, estab-lished by the Employer over a 12-year period, whichwould result in machine adjustors performing thechangeover and adjustment work on Schultz Spool-ers,and the machinists doing the changeover andadjustmentwork on all other machines in thePackaged Foil Department.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.The parties have submitted no evidence that theyhave adjusted or agreed upon any method for theadjustment of the present work dispute. The arbitra-tion award favorable to the Aluminum Workers isnot dispositive of the disputesinceRespondent wasnot a party to the arbitration proceeding.As to a violation of Section 8(b)(4)(D), Respondentthreatened orally and in writing to take whateveractionwas necessary, economic or otherwise, toprotect its jurisdiction.We find that, on the basis ofsuch threat, there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated and that thecase is properly before the Board for determinationunder Section 10(k) of the Act .3E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.4 The Board hasheld that its determination in a jurisdictional disputeisan act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.51.The parties' agreementsThe Employer has current collective-bargainingagreementswith both the Respondent and theAluminum Workers covering, respectively, the ma-chinists and the machine adjustors. The Respon-Broadcasting System],364 U S. 573 (1961)s International Associationof Machinists, Lodge No. 1743, AFL-CIO (J AJones Construction Company),135 NLRB 1402. IAM, DISTRICT LODGE NO. 27335dent's agreement with the Employer provides inpertinent part in section 1 as follows:(a)The jurisdiction of this bargaining unit shallcover all making, assembling, dismantling, erect-ing, repairing, and moving of machinery in andaround the plant; the removing, replacing andadjusting of parts of machinery... .The Aluminum Workers relies on its 1961 agree-ment with Respondent and the Employer, particular-ly upon the language thereof which provides that"machine adjustors ... may make adjustments onallmachinery (in the Packaged Foil Department)necessary to the changing of length or width ofrolls";and the further provision that, "machinistsmay perform adjustments on machinery, but not insuch a way as to replace the machine adjustor."2.CompanypracticeThe Employer's present plant began operating in orabout 1950. Until 1961, only single-roll SchultzSpoolers were used in its Packaged Foil Department.Size to size changeovers and adjustments on thesemachines were made by machine adjustors represent-ed by Aluminum Workers. In 1962 more modernautomatic rapid stroke machinery, such as the GreenBay multiroll rewinder machine, was acquired andplaced in operation. Since 1962, the significant dutiesof removing, repairing, and replacing parts on themoremodem automatic machines, and makingmeaningful adjustments which affect the efficiencyof their rapid stroke capacity (and prevent waste)have all been uniformly assigned to machinists bythe Employer. It is thus clear that despite the parties'1961 agreement providing that machine adjustors"may make adjustments on all machinery necessaryto the changing of length or width of rolls" theEmployer in practice has confined machine adjustorsto making such adjustments on the Schultz Spoolers.desirable in adjusting the more complicated machin-ery.4.Economy and efficiencyThe Employer has assigned only machinists toinstall the modern machinery added in recent years,and to receive brief but comprehensive orientationand training on them from factory sales and servicerepresentatives. The training of machine adjustors onthe more modern production machinery has not beenpreviously undertaken by the Employer and wouldnow involve considerable expense and offer nopromise of more efficient operation.ConclusionHaving considered all pertinent factors, includingparticularly the background of the present disputebetween the machinists and the machine adjustors asithas developed since about 1950; the contracts,agreements (and amendments) entered into by theEmployer, Respondent, and the Aluminum Workers;the complexity of the more intricate rapid strokeautomatic machinery acquired by the Employer inrecent years; the Employer's regular practice inmaking installation, training, and work assignmentswith respect to its various machines; the relativeskills and aptitudes required to properly adjust suchequipment; and the effect on the economy andefficiency of the Employer's operations that wouldresult in now changing the training and workassignments of machine adjustors and machinists;we conclude that machinists are entitled to performthe work in dispute. In making this determination,we are awarding the work in question to employeesrepresented by Respondent, but not to that Union oritsmembers. Our present determination is limited tothe particular controversy which gave rise to theproceeding.3.Skills and aptitudesThe single-roll Schultz Spoolers are relativelyuncomplicated machines which require little skill inorder to make the minor settings and adjustmentsneeded for their production runs. The more modernrapid stroke equipment introduced into the plantsince 1962, such as the Green Bay multiroll ma-chines, ismore complex and requires the greaterskillsordinarily acquired only through establishedapprenticeship programs or through long experienceasa journeyman. In addition, a knowledge ofprecision tools and their proper use is highlyDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees employed by the Employer who arerepresented by International Association of Machin-istsand AerospaceWorkers,AFL-CIO, DistrictLodge No. 27, are entitled to perform the work ofmaking all necessary machine adjustments for size to 336DECISIONSOF NATIONALLABOR RELATIONS BOARDsize changeovers during nonproduction and pro-FoilDepartment of the Employer's Container andduction periods on Green Bay winding machines,Packaged Foil Division located at its 4451 RobardsJones cartoning machines, tube winding machinesLane, Louisville, Kentucky, plant .6and in-line packer machines used in the Packaged6 The Boardin making this Determinationof Dispute doesnot intendtorespect to machinery in the packagedfoil department which do not dealdeprive the machine adjustors from performing in thefuture any of thewith the work in dispute.incidentalduties customarily assignedto them by their Employer with